Exhibit 10.2
Execution Version

AMENDMENT NO. 2 TO
GAS GATHERING AGREEMENT


This Amendment No. 2 (this “Amendment”), dated as of August 5, 2015, to that
certain Gas Gathering Agreement, dated as of April 14, 2015, as amended by that
certain Amendment No. 1 to Gas Gathering Agreement, dated as of May 20, 2015 (as
so amended, the “Agreement”), is entered into by and between PennTex North
Louisiana, LLC, a Delaware limited liability company (“Gatherer”), and MRD
Operating LLC, a Delaware limited liability company (“Customer”). Gatherer and
Customer are each referred to herein as a “Party,” and collectively as, the
“Parties.” Defined terms used but not defined herein have the meaning given to
them in the Agreement.
WHEREAS, Gatherer agreed to provide certain gathering, compression, dehydration
and/or treating services for Customer pursuant to the Agreement; and
WHEREAS, the Parties desire to amend the Agreement in accordance with Article XV
thereof as set forth herein.
NOW THEREFORE, in consideration of the premises of this Amendment and the
agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound hereby, the Parties hereby agree as follows:
1.Amendment to Article I. Article I of the Agreement is hereby amended by
amending and restating the following definition, which shall read in full as
follows:
“Gross Heating Value” shall mean the number of Btus produced by the complete
combustion in air, at constant pressure of one (1) cubic foot of Gas, at a base
temperature of sixty degrees Fahrenheit (60°F) and at a reference pressure base
equal to 14.73 psia, with air of the temperature and pressure of the Gas, after
the products of combustion are cooled to the initial temperature of the Gas, and
after the air and water formed by the combustion is condensed to the liquid
state. The gross heating value of the Gas shall be corrected for water vapor
under testing conditions to the actual water vapor content of the Gas being
delivered; provided, however, if the actual water vapor content is seven (7)
pounds per 1,000,000 standard cubic feet of Gas or less, the Gas shall be deemed
“dry” and no water vapor correction shall be made.
2.Amendments to Article VIII.
(i)
The Section titled “Fees” in Article VIII of the Agreement is hereby amended by
deleting subsection (b) of the section titled “Plant Delivery Point Gathering
Fee” in its entirety and replacing it with the following:

“(b)
Plant Delivery Point Gathering Fee. For all Customer Gas received by Gatherer at
the Points of Receipt and allocated for delivery to either the PTX Lincoln
Parish Point of Delivery or the Mt. Olive Point of Delivery each





--------------------------------------------------------------------------------

        

Month, Customer shall pay Gatherer a gathering fee for such Month as follows:
(i) From the Commencement Date through November 30, 2019, $0.02 per MMBtu; and
(ii) Commencing on December 1, 2019, $0.05 per MMBtu.
(ii)
The Section titled “Fees” in Article VIII of the Agreement is hereby amended by
deleting subsection (c) of the section titled “DCP Harris Road Delivery Point
Gathering Fee” in its entirety and replacing it with the following:

“(c)
DCP Harris Road Delivery Point Gathering Fee. For all Customer Gas received by
Gatherer at the Points of Receipt and allocated for delivery to the DCP Harris
Road Point of Delivery each Month, Customer shall pay Gatherer a gathering fee
of $0.22 per MMBtu.”

3.Governing Law. This Amendment shall be governed, interpreted and construed in
accordance with the laws of the State of Texas without regard to the conflicts
of laws provisions thereof.
1.    Counterpart Execution. This Amendment may be executed in any number of
counterparts, each of which shall be considered an original, and all of which
shall be considered one and the same instrument. Any signature delivered by a
Party by facsimile transmission or electronically shall be deemed an original
signature.
2.    Integration with Agreement. This Amendment shall be and hereby is
incorporated into and forms a part of the Agreement. Except as expressly
provided herein, all terms and conditions of the Agreement shall remain in full
force and effect.
[signature page follows]



2



--------------------------------------------------------------------------------

        

IN WITNESS WHEREOF, each of the Parties has duly executed this Amendment as of
the date first written above.
MRD Operating LLC


By:    Memorial Resource Development Corp.,
its sole member
    




By:     /s/ Kyle N. Roane
Name:     Kyle N. Roane
Title:     Senior Vice President




PennTex North Louisiana, LLC






By:     /s Robert O. Bond
Name:     Robert O. Bond
Title:     Chief Operating Officer

[Signature Page to Amendment No. 2 to Gas Gathering Agreement]